DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a door access system, comprising: a door handle to open a door; a fingerprint reader disposed on a rear side of the door handle, the fingerprint reader to read a first fingerprint of a first user in response to the first user touching the rear side of the door handle when a lock of the door is in a locked state, the fingerprint reader obscured from view from a vantage of the first user attempting to open the door; and read a second fingerprint of a second user in response to the second user touching the rear side of the door handle when a lock of the door is in an unlocked state; a clock to: determine a first time at which the first fingerprint was read by the fingerprint reader; and determine a second time at which the second fingerprint was read by the fingerprint reader; a time manager to perform a comparison of the first time at which the first fingerprint was read to a set of authorized door access times for the first user; and perform a comparison of the second time at which the second fingerprint was read to a set of unauthorized door access times fort the second user; and a lock activator to: cause an actuator to move the lock from the locked state to the unlocked state when the first time corresponds to an authorized door access time for the first 

The closest prior art of record, U.S. Patent Application Publication Number 2015/0337571 to Henderson, discloses a door access system (20), comprising: a door handle (32) to open a door (24); a fingerprint reader (36) disposed on a rear side of the door handle (40A; paragraph 26) to read a fingerprint collected from a user in response to the user touching the rear side of the door handle when a lock of the door is locked, the fingerprint reader obscured from view from a vantage of the user attempting to open the door (figures 2, 4 and 5), a lock activator (44) to cause an actuator (48) to lock or to unlock the lock when the correct fingerprint is read, as well as, a method of controlling access through a door, the method comprising: reading, using a fingerprint reader, a first fingerprint collected from a first user in response to the first user touching a rear side of a door handle when a door lock is locked, the fingerprint reader obscured from view on the rear side of the door handle (paragraph 4, discloses the use of plurality of users and associated settings; paragraph 27); comparing the first fingerprint of the first user to fingerprint data of authorized users in a database (paragraph 48); causing the door lock to unlock when a match is found between the first fingerprint of the first user and a fingerprint in the fingerprint data (paragraph 47); reading a second fingerprint collected from a second user in response to the second user touching the rear side of the door handle when the door lock is unlocked (paragraph 4, discloses the use of plurality of users and associated settings allowing for plurality of different users to selectively enable operation of the door handle); comparing the second fingerprint of the second user to the fingerprint data of authorized users (paragraph 48); and causing the door lock to lock in response to a failure to identify a match between the second 
However, Henderson does not disclose a clock to determine a time at which the fingerprint was read by the fingerprint reader; and a time manager to perform comparison of the time at which the fingerprint was read to a set of authorized times for the user, and causing the door lock to lock move from the unlocked state to the locked state in response to a failure to identify a match between the second fingerprint of the second user and a fingerprint in the fingerprint data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 24, 2022